Citation Nr: 1145106	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gout to include arthritis of the hands, feet, knees, and elbows.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esquire


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from February 1958 to October 1958 and October 1961 to August 1962.   The Veteran died on October [redacted], 2010; the appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The July 2003 decision, the RO denied service connection for gout to include arthritis of the hands, feet, knees, and elbows.

By way of a November 2007 rating decision the Board denied service connection for gout to include arthritis of the hands, feet, knees, and elbows.  The Veteran then appealed the Board's denial of service connection to the Court of Appeals for Veterans Claims (Court), which, in April 2011, granted a Joint Motion for Remand (JMR) and vacated the November 2007 Board decision.  The case is now back before the Board.

The Board notes that in July 2008 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for gout to include arthritis of the hands, feet, knees, and elbows and in October 2008 and December 2009 the RO issued rating decisions that denied the Veteran's petition to reopen.  The Veteran then filed a Notice of Disagreement (NOD) in June 2009, a Statement of the Case (SOC) was issued in November 2009, and the Veteran filed a VA-9 Substantive Appeal in November 2009.  

During the pendency of the appeal the Veteran passed away in October 2010.  In March 2011, by a Court order the appellant was substituted in this appeal in accordance with 38 U.S.C.A. § 5121A.   

In November 2010 the appellant's representative stated that they were going to file a claim for dependency and indemnity compensation (DIC); however, there is no evidence that the RO has developed a DIC claim.  Therefore, the issue of entitlement to DIC has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The evidence of record establishes that the Veteran's gout to include arthritis of the hands, feet, knees, and elbows is likely due to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the Veteran's gout to include arthritis of the hands, feet, knees, and elbows was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in July 2003 the RO rating decision denied service connection for gout to include arthritis of the hands, feet, knees, and elbows and in November 2007 the Board continued the denial of service connection.  In April 2011 the issue on appeal was vacated and remanded by the Court.  In November 2007 the Board denied service connection because the record didn't support the assertions made by the buddy and the private treatment records that the Veteran's gout was related to his military service.  The April 2011 Joint Motion for Remand stated that the Board did not identify any unfavorable evidence to rebut the positive evidence of record.  After a careful review of the claims file, including a September 2009 private statement submitted during the pendency of the appeal of the October 2008 and December 2008 rating decisions, the Board finds that by granting the appellant the benefit of the doubt service connection for gout to include arthritis of the hands, feet, knees, and elbows is warranted. 

The Veteran's service medical records are negative for complaints of or treatment for gout, arthritis, foot problems, or similar symptoms.  However, on the Veteran's August 1958 Report of Medical History for Separation the Veteran checked "yes" for foot trouble and on the Report of Medical Examination for Separation it was noted that the Veteran's feet were "abnormal" and he was diagnosed with pes planus.  The Veteran then entered the military again in October 1961 and on the Veteran's October 1961 Report of Medical History for Enlistment he noted that he had athletes foot; however, nothing was noted on the October 1961 Report of Medical Examination for Enlistment.  The Veteran's service treatment records 
reflect that throughout his period of service from October 1961 to August 1962, the Veteran made visits for medical treatment sixteen times, for complaints including dysuria, headache with myalgia and chills, rectal bleeding, vomiting, abdominal pain, possible hearing loss, heat rash in groin, and a hurt neck from a fall; however, there was no mention of any foot disabilities.  A February 1962 note indicates that the Veteran was prescribed light duty for a day after an onset of vomiting, and a diagnosis of acute gastritis.  At the Veteran's June 1962, Report of Medical Examination for Separation the Veteran was noted to have had a normal examination of the feet, upper extremities, and lower extremities, and no gout, arthritis or foot problems were noted.  On his June 1962 Report of Medical History for Separation the Veteran indicated that he had then or at one time had had cramps in his legs, but did not have and had never had foot trouble, arthritis or rheumatism. 

The Veteran's post-service treatment records include a July 1981 note that indicates that the Veteran complained of right foot pain.  The Veteran was diagnosed as having a sprained right foot.  The earliest post-service medical record indicating gout or arthritis is a July 1985 private x-ray report or the right foot.  The report indicates that the films were compared to films from November 1982, that no bone abnormalities were noted, and that there were no findings to suggest gout.  It was noted that gout must be present for some time before x-ray changes became manifest, and that the appearance of the foot appeared unchanged from the 1982 films.  July 1985 private medical records also reflect that the Veteran's uric acid was tested on the same day. 

A July 2000 private medical report indicates that the Veteran was seen emergently in July 2000, and that he had developed podagra in 1972 and was treated at that time with indocrin.  It was also noted that, over the years, flares in his knees had been treated with aspiration and injection, that, during the 1980's, flares would occur every six months, and that, during the 1990's, flares became more frequent.  It was further noted that the Veteran was now experiencing frequent attacks of gout in his elbows, wrists, feet, knees, and ankles. 

The Veteran submitted letters dated in January 2005 and June 2005 from the Veteran's private physician, Dr. F.  The January 2005 letter reads as follows:

		I treated [the Veteran] for severe gout in 1962.  I 
      believe it was sometime about August 1962 when I 
      first diagnosed his condition as gout.  He remains 
      disabled due to severe gout today.  

January 2005 letter from Dr. F

In June 2005 Dr. F. stated that he treated the Veteran for the first time in 1962 and at that time he diagnosed him with severe gout.  He stated that he saw the Veteran again in August 2004 and was crippled with severe gout with tophi in all of the fingers and feet.  He noted that the Veteran was treated with an experimental drug that is not normally available in the U.S. but was having good results; however, the Veteran was still totally and permanently disabled due to severe gout.  

The Veteran also submitted a February 2005 letter from another physician, Dr. S.  In the letter, Dr. S. indicated that the Veteran was a participant in research studies related to gout, and that he had longstanding disease from which he reported onset in the 1960's while he served in the military.  The Board notes that also of record is Rheumatology Clinic Notes from Dr. S., which included a November 2004 screening evaluation note.  It was stated that there that the Veteran reported that he was diagnosed with gout in 1961 and that his initial manifestation included podagra.  

The Veteran also submitted "buddy statements" dated in November 2003 and July 2005 from R.B., who identified himself as the commander of the Veteran's unit during his period of service from October1961 to August 1962.  In the letters, R.B. stated that the Veteran frequently complained of problems with his feet and repeatedly went on sick call for treatment, and that, on occasion, his activity was limited to light duty because of the condition of both feet. 

VA medical treatment records dated from March 2003 to July 2005 indicate that the Veteran related that was diagnosed with gout in 1961, that initial manifestations included podagra, that he used to get frequent injections in his joints and take nonsteroidals during attacks, but that over time he began to develop more progressively severe and more frequent attacks. 

A private medical record dated in August 2007 indicates that the Veteran apparently had a long history of gout, which apparently ranged back to his military days, when apparently he was seen on several occasions for not being able to wear his boots secondary to what they described as cramps, but which actually, in the long term, turned out to be acute gouty attacks. 

The November 2007 Board decision denied service connection because though the Veteran had a current diagnosis the record did not reflect that the Veteran's gout began in service or that it is otherwise related to the Veteran's period of service.  The November 2007 Board decision noted that the Veteran's service medical records were negative for any problems related to gout or arthritis, and, on June 25, 1962 separation examination, the Veteran was noted to have had a normal examination of the feet, upper extremities, and lower extremities, and no gout, arthritis or foot problems were noted.  The Board found that there was no evidence of foot pain complaints until July 1981, and no indication of a gout diagnosis in the record until July 1985. 

The Board recognized that, in addition to the Veteran's claim that his gout dated back to his period of service, the January and June 2005 letters from Dr. F. indicated that he treated the Veteran for severe gout in 1962, and that he believed it was sometime about 1962 when he first diagnosed the Veteran's condition as gout. The Board also recognizes the November 2003 and July 2005 letters from R.B. stating that, during service, the Veteran frequently complained of problems with his feet and repeatedly went on sick call for treatment, and that his activity was occasionally limited to light duty because of the condition of his feet. 

The Board found in November 2007 that the record did not support these assertions.  The Board now finds that with the addition of a September 2009 letter from Dr. F. that the Veteran's gout is related to his military service and service connection should be granted.  In September 2009 Dr. F. gave a detailed review of the Veteran's significant history and discussed the progression of the Veteran's gout, he also detailed the RO development of the Veteran's case as well as other documents in the Veteran's claims file.  He stated that he first diagnosed the Veteran in 1962 with severe gout but unfortunately, he did not have his records from 1962.  He stated that when the Veteran entered the military there was no evidence of foot problems but the August 1958 medical examination documented that the Veteran was complaining of "foot problems" and that he was diagnosed with pes planus.  He noted that a symptom of pes planus was foot pain and that the gout's classic and prevailing symptom was pain; he also stated that it was interesting to note that the claims file did not include any other diagnoses or indications of pes planus.  He further stated that an October 1961 medical examination showed foot problems and the Veteran was diagnosed with athlete's foot.  He noted that symptoms of athlete's feet include the peeling and itchy skin of the feet and that gout manifested as pain and inflammation, the joints would often redden and swell from inflammation, and that after inflammation subsided the skin overlying the joint may peel and itchy.  He also noted that this was the only diagnosis or indication of athlete's foot in the claims file.  He then opined as follows:

		It is my opinion, [the Veteran] was misdiagnosed during 
      his early bouts with gout as the symptoms of pain, swelling, 
      redness, itching, and peeling of skin can be similar to his 
      original diagnoses.  

He further stated that x-rays from 1985 indicating no change since 1982 are not surprising as general radiographic changes are a late finding of gout.  He states that the pain to gout can be so severe that it is entirely likely that the Veteran would have required light duty as noted in the "buddy" statement.  He also noted that the Veteran's statements have been consistent throughout and they are reinforced by Dr. K and Dr.S's statements.  He concluded as follows:

		Based on my review of [the Veteran's] claims file 
      and my personal diagnosis and treatment of his gout 
      beginning in 1962, I believe it is as likely as not that 
      [the Veteran] first experienced gout during his military 
      service in 1958 and which was misdiagnosed as pes 
      planus and later athlete's foot.  His current gout is the 
      same gout that I treated in 1962.  This gout has, 
      unfortunately, advanced severely over the years and 
      invaded other joints.  His gout is currently expressed 
      as tophaceous gout of the feet, ankles, knees, wrists, 
      and elbows today.  Furthermore, I concur with Dr. [S's] 
      assessment that [the Veteran's] gout renders him completely, 
      totally, and permanently disabled.  He cannot work due to 
      the severity of his gout. 

September 2009 Letter by Dr. F. 

The Board finds that the September 2009 letter by Dr. F. goes to continuity of treatment and symptomatology.  In addition, this letter points out that the Veteran's previous diagnoses of athlete's feet and pes planus were only made once and the symptomatology for those diagnoses is the same as for gout.  Therefore, the Veteran's private physician opines that those were misdiagnoses and early manifestations of the Veteran's gout.  The Board notes that there are no opinions against the Veteran's claim on record.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In addition, to the positive medical evidence of record the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his gout began in service.  The Board finds that such consistency, when taken together with the September 2009 letter by Dr. F., makes his statements credible.  Therefore, the Board finds that service connection for gout to include arthritis of the hands, feet, knees, and elbows is granted. 

After careful review of the record, including credible statements from the Veteran to his physicians and to the VA and the appellant to the VA, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the appellant, the Board finds the evidence for and against the claim to be at least in approximate balance.  Here there are no medical opinions of record that clearly refute the Veteran's and appellant's assertions that his gout is related to his military service.  In addition, the September 2009 letter by Dr. F., establishes continuity of symptomatology and is corroborated by the other evidence of record, including the Veteran's statements and the buddy statements.  Under such circumstances, resolution of all reasonable doubt shall be in the appellant's favor.  Consequently, the Board concludes that service connection for gout to include arthritis of the hands, feet, knees, and elbows is warranted.


ORDER

Service connection for gout to include arthritis of the hands, feet, knees, and elbows is granted. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


